DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-33 are currently pending in the application.
Claim Objections
Claims 7, 29-33 are objected to because of the following informalities:  
Claims 7, 29-33, recites “the fluid-driven propeller” which should be revised to: -- the fluid-driven fluid propeller--, for sake of consistency with the term as it is initially introduced.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-16, 20-24, 27-30, 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mackin (US 2020/0025207).
Regarding independent claim 1, Mackin discloses a system (Mackin Fig. 8A below) for conditioning a fluid (compressor bleed air) using bleed air from a bypass duct of a turbofan engine (Mackin Fig. 2), the system comprising: 
pre-cooler”) configured to facilitate heat transfer between a flow of bleed air from the bypass duct of the turbofan engine and the fluid (Para. 0022, “the pre-cooler 16 receives bleed air flow from a compressor section 18 of the engine through one or more conduits 20 as a supply for an internal heat exchanger. Cooling flow for heat exchange in the pre-cooler 16 is extracted from bypass flow in the engine fan 22 and provided to the pre-cooler through a pre-cooler inlet 24 forming an inlet plenum 25”); and 
a fluid-driven fluid propeller 15 (Mackin Fig. 3, Para. 0024, “powered pre-cooler fan assembly 15” including “A multi-bladed single stage fan 34” that is driven by compressor bleed air, “A pneumatic turbine 30, acting as the rotational power source, is powered by pressurized airflow received from the compressor section 18 of the engine 12 via a pneumatic pressure supply line 32”) configured to drive the bleed air through the heat exchanger 16 (Para. 0024, “The fan 34 is adapted to increase flow rate and pressure for air drawn through inlet plenum 25 out of the bypass flow from the engine fan section 22”; Para. 0036).
Regarding claim 2, Mackin discloses the system of claim 1, wherein the fluid is a first flow of pressurized air received from a compressor section 18 of the turbofan engine (Para. 0022, “pre-cooler 16 receives bleed air flow from a compressor section 18 of the engine through one or more conduits 20 as a supply for an internal heat exchanger”; Mackin Fig. 8A below).
Regarding claim 3, Mackin discloses the system of claim 2, wherein the fluid-driven propeller 15 is operatively coupled to be driven by a second flow of pressurized air received from the compressor section 18 of the turbofan engine (Para. 0024, “A pneumatic turbine 30, acting as the rotational power source, is powered by pressurized airflow received from the compressor section 18 of the engine 12 via a pneumatic pressure supply line 32”, 
Regarding claim 4, Mackin discloses the system of claim 1, wherein the fluid-driven propeller 15 is operatively coupled to be driven by a second flow of pressurized air received from the compressor section 18 of the turbofan engine (Para. 0024, “A pneumatic turbine 30, acting as the rotational power source, is powered by pressurized airflow received from the compressor section 18 of the engine 12 via a pneumatic pressure supply line 32”, Mackin Fig. 8A).

    PNG
    media_image1.png
    688
    675
    media_image1.png
    Greyscale

Regarding claim 5, Mackin discloses the system of claim 4, wherein: 
the fluid-driven propeller 15 has a bladed rotor 34 for driving the bleed air (Mackin Fig. 4A-4C, the fan 34 has a plurality of blades, and a turbine rotor 46 with a plurality of blades, Para. 0025); and 
the bladed rotor is configured to be driven by impingement of the pressurized air on blades of the bladed rotor (Para. 0025, “High pressure inlet air from the pneumatic pressure supply line 32 (shown in phantom in FIG. 4C for clarity) is received in the volute 42 and expands through a turbine wheel 46 into diffuser 44 (as represented by arrow 47”; Mackin Fig. 4C).

    PNG
    media_image2.png
    692
    673
    media_image2.png
    Greyscale

Regarding claim 6, Mackin discloses the system of claim 5, wherein the fluid-driven fluid propeller 15 is configured to cause mixing of the bleed air and the pressurized air (Para. 0026, “The outlet flow from the turbine 30 is provided through outlet diffuser 44 which entrains flow into the pre-cooler 16 with the flow from fan 34 through the shroud 35”; the air from the propeller 34 and the outlet flow from the turbine 30 combines into a flow directed towards the heat exchanger 16).
Regarding claim 7, Mackin discloses the system of claim 4, wherein the fluid-driven propeller 15 has a first bladed rotor 34 (the fan portion, Mackin Fig. 4A-4C) for driving the bleed air and a second bladed rotor 46 (a turbine wheel that is part of the turbine 30) for being driven by the pressurized air (received via pneumatic pressure supply line 32), the first bladed rotor being drivingly coupled to the second bladed rotor (via the shaft 36, Mackin Fig. 4C, Para. 0026).
Regarding claim 8, Mackin discloses the system of claim 7, wherein the first bladed rotor 34 and the second bladed rotor 46 are fluidically separated to substantially prevent mixing of the bleed air and the pressurized air (Mackin Fig. 4D, the second bladed rotor is contained within a case 40, with a  fluidically separate supply line 32, and the bleed air is received via the inlet plenum 25 upstream of the first bladed rotor 34; the bleed air and pressurized air are thus separated while they flow within the fluid-driven fluid propeller).
Regarding claim 9, Mackin discloses the system of claim 8, wherein the first and second bladed rotors 34, 46 are coupled for common rotation (via shaft 36, Para. 0024, Fig. 4C-D).
Regarding claim 10, Mackin discloses the system of claim 8, wherein the second bladed rotor 46 is disposed inside a hub 30 of the first bladed rotor (see embodiment of Mackin Fig. 6A-
Regarding claim 11, Mackin discloses the system of claim 1, wherein the fluid-driven propeller 15 has a first bladed rotor 34 for driving the bleed air and a second bladed rotor 46 (“turbine wheel”) for driving the first bladed rotor, the first and second bladed rotors being drivingly coupled via a shaft 36 (Para. 0024).
Regarding claim 13, Mackin discloses the system of claim 1, wherein the fluid-driven fluid propeller 15 is disposed upstream of the heat exchanger 16 (Mackin Fig. 3, 4A-4C, 8A).
Regarding claim 14, Mackin discloses the system of claim 1, wherein the fluid-driven fluid propeller 15 is an ejector pump (Para. 0026, 0030, “The outlet flow from the turbine 30 is provided through outlet diffuser 44 which entrains flow into the pre-cooler 16 with the flow from fan 34 through the shroud 35”; hence the fluid propeller assembly 15 acts as an “ejector” in that the turbine outlet flow from the diffuser 44 entrains the bleed air flow into the heat exchanger).
Regarding claim 15, Mackin discloses the system of claim 1, wherein the fluid-driven fluid propeller 15 is a first fluid-driven fluid propeller (Mackin Fig. 2-4, disposed directly upstream of the heat exchanger 16) and the system comprises a second fluid-driven fluid propeller 22 (the fan of the turbofan, which is driven by the fluid of combustion gases within the core engine) configured to drive the bleed air through the heat exchanger (the fan drives bypass air into the inlet plenum 25 of the system, which is then driven into the heat exchanger 16, Para. 22-24).
Regarding claim 16
Regarding independent claim 20, Mackin discloses a system 13 (“pre-cooler system”) for conditioning supply air for an environmental control system (“ECS”, Para. 0022) of an aircraft (Mackin Fig. 1), the system comprising: 
a turbofan gas turbine engine having a bypass duct (Mackin Fig. 2); 
a heat exchanger 16 (“pre-cooler”) configured to facilitate heat transfer between a flow of bleed air from the bypass duct and the supply air (Para. 0022, “the pre-cooler 16 receives bleed air flow from a compressor section 18 of the engine through one or more conduits 20 as a supply for an internal heat exchanger. Cooling flow for heat exchange in the pre-cooler 16 is extracted from bypass flow in the engine fan 22 and provided to the pre-cooler through a pre-cooler inlet 24 forming an inlet plenum 25”); and 
a fluid-driven fluid propeller 15 (Mackin Fig. 3, Para. 0024, “powered pre-cooler fan assembly 15” including “A multi-bladed single stage fan 34” that is driven by compressor bleed air, “A pneumatic turbine 30, acting as the rotational power source, is powered by pressurized airflow received from the compressor section 18 of the engine 12 via a pneumatic pressure supply line 32”) configured to drive the bleed air through the heat exchanger (Para. 0024, “The fan 34 is adapted to increase flow rate and pressure for air drawn through inlet plenum 25 out of the bypass flow from the engine fan section 22”; Para. 0036) and be driven by pressurized air received from a compressor section of the turbofan gas turbine engine (Para. 0024, “A pneumatic turbine 30, acting as the rotational power source, is powered by pressurized airflow received from the compressor section 18 of the engine 12 via a pneumatic pressure supply line 32”, Mackin Fig. 8A).
Regarding claim 21, Mackin discloses the system of claim 20, wherein: 

the bladed rotor is configured to be driven by impingement of the pressurized air on blades of the bladed rotor (Para. 0025, “High pressure inlet air from the pneumatic pressure supply line 32 (shown in phantom in FIG. 4C for clarity) is received in the volute 42 and expands through a turbine wheel 46 into diffuser 44 (as represented by arrow 47”; Mackin Fig. 4C).
Regarding claim 22, Mackin discloses the system of claim 20, wherein the fluid-driven propeller 15 has a first bladed rotor 34 (the fan portion, Mackin Fig. 4A-4C) for driving the bleed air and a second bladed rotor 46 (a turbine wheel that is part of the turbine 30) for being driven by the pressurized air (received via pneumatic pressure supply line 32), the first bladed rotor being drivingly coupled to the second bladed rotor (via the shaft 36, Mackin Fig. 4C, Para. 0026).
Regarding claim 23, Mackin discloses the system of claim 20, wherein the fluid-driven fluid propeller 15 is an ejector pump (Para. 0026, 0030, “The outlet flow from the turbine 30 is provided through outlet diffuser 44 which entrains flow into the pre-cooler 16 with the flow from fan 34 through the shroud 35”; hence the fluid propeller assembly 15 acts as an “ejector” in that the turbine outlet flow from the diffuser 44 entrains the bleed air flow into the heat exchanger).
Regarding claim 24, Mackin discloses the system of claim 20, wherein the fluid-driven fluid propeller 15 is a first fluid-driven fluid propeller (Mackin Fig. 2-4, disposed directly upstream of the heat exchanger 16) and the system comprises a second fluid-driven fluid propeller 22 (the fan of the turbofan, which is driven by the fluid of combustion gases within the 
Regarding independent claim 27, Mackin discloses a method for conditioning a fluid (“compressor bleed air flow”) using a flow of bleed air from a bypass duct of a turbofan engine, the method comprising: 
at a heat transfer location 16 (“pre-cooler”), transferring heat between the fluid and the flow of bleed air from the bypass duct of the turbofan engine (Para. 0022, “the pre-cooler 16 receives bleed air flow from a compressor section 18 of the engine through one or more conduits 20 as a supply for an internal heat exchanger. Cooling flow for heat exchange in the pre-cooler 16 is extracted from bypass flow in the engine fan 22 and provided to the pre-cooler through a pre-cooler inlet 24 forming an inlet plenum 25”); and 
using a fluid-driven fluid propeller 15 (Mackin Fig. 3, Para. 0024, “powered pre-cooler fan assembly 15” including “A multi-bladed single stage fan 34” that is driven by compressor bleed air, “A pneumatic turbine 30, acting as the rotational power source, is powered by pressurized airflow received from the compressor section 18 of the engine 12 via a pneumatic pressure supply line 32”) disposed in a bleed air duct 25 to drive the flow of bleed air through the heat transfer location 16 (Para. 0024, “The fan 34 is adapted to increase flow rate and pressure for air drawn through inlet plenum 25 out of the bypass flow from the engine fan section 22”; Para. 0036).
Regarding claim 28, Mackin discloses the method of claim 27, wherein the fluid is a first flow of pressurized air received from a compressor section 18 of the turbofan engine (Para. pre-cooler 16 receives bleed air flow from a compressor section 18 of the engine through one or more conduits 20 as a supply for an internal heat exchanger”; Mackin Fig. 8A).
Regarding claim 29, Mackin discloses the method of claim 28, comprising driving the fluid-driven propeller 15 using a second flow of pressurized air received from the compressor section 18 of the turbofan engine (Para. 0024, “A pneumatic turbine 30, acting as the rotational power source, is powered by pressurized airflow received from the compressor section 18 of the engine 12 via a pneumatic pressure supply line 32”, Mackin Fig. 8A).
Regarding claim 30, Mackin discloses the method of claim 27, comprising driving the fluid-driven propeller 15 using a flow of pressurized air received from the compressor section 18 of the turbofan engine (Para. 0024, “A pneumatic turbine 30, acting as the rotational power source, is powered by pressurized airflow received from the compressor section 18 of the engine 12 via a pneumatic pressure supply line 32”, Mackin Fig. 8A).
Regarding claim 32, Mackin discloses the system of claim 1, wherein the fluid-driven fluid propeller 15 is disposed upstream of the heat exchanger 16 (Mackin Fig. 3, 4A-4C, 8A).

Claims 1, 12, 15-18, 27, 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rambo (US 2018/0038243).
Regarding independent claim 1, Rambo discloses a system 200 (Rambo Fig. 2) for conditioning a fluid (“oil”) using bleed air 228 from a bypass duct  156 of a turbofan engine (Rambo Fig.1), the system comprising: 
a heat exchanger 202 (Par. 0028, “Heat exchanger assembly 200 includes a plurality of cooling channels 202”) configured to facilitate heat transfer between a flow of bleed air 228 from the bypass duct 156 of the turbofan engine and the fluid; and 
ejector”, Para. 0031) configured to drive the bleed air through the heat exchanger 202 (Para. 0033, “during high speed engine operation, fan air 238 is drawn through second coolant flow duct 222 by ejector 230”); alternatively, the fan 142 of the turbofan engine could be construed as the “fluid driven fluid propeller”, since it is driven by the fluid of the engine core (i.e. the combustion gases which rotates the turbine 130 drivingly connected to the fan) and drives the bypass air through the bypass duct, with a bleed air portion entering the duct 222 containing the heat exchanger through openings 206 (Para. 0028).
Regarding claim 12, Rambo discloses the system of claim 1, wherein the fluid-driven fluid propeller 230 is disposed downstream of the heat exchanger 20 (Rambo Fig. 2 above).
Regarding claim 15, Rambo discloses the system of claim 1, wherein the fluid-driven fluid propeller is a first fluid-driven fluid propeller 142 (interpreting the front fan 142 as the fluid-driven fluid propeller) and the system comprises a second fluid propeller 230 (Rambo Fig. 2, the “ejector”, Para. 0031 & 0033) configured to drive the bleed air through the heat exchanger (Para. 0033).
Regarding claim 16, Rambo discloses the system of claim 15, wherein the second fluid propeller 230 is fluid-driven (driven by fluid 240 bled from the compressor, Para. 0033).
Regarding claim 17, Rambo discloses the system of claim 15, wherein the first fluid-driven fluid propeller (the fan 142) is disposed upstream of the heat exchanger 202 and the second fluid propeller 230 is disposed downstream of the heat exchanger (Rambo Fig. 1 & 2, the fan is upstream of the heat exchanger as shown in Fig. 1, and the second fluid propeller is an ejector downstream of the heat exchanger as shown in Fig. 2).
Regarding claim 18, Rambo discloses the system of claim 17, wherein the first fluid-driven fluid propeller 142 includes a bladed rotor (it is a fan with fan blades, Rambo Fig. 1) and ejector”).
Regarding independent claim 27, Rambo discloses a method for conditioning a fluid (“oil”) using a flow of bleed air 228 from a bypass duct 156 of a turbofan engine (Rambo Fig. 1), the method comprising: 
at a heat transfer location 222 (Rambo Fig. 2 above, “second coolant flow duct” containing “cooling channels 202”), transferring heat between the fluid and the flow of bleed air 228 from the bypass duct 156 of the turbofan engine (Para. 0028); and 
using a fluid-driven fluid propeller 230 (“ejector”, Rambo Fig. 2 above) disposed in a bleed air duct to drive the flow of bleed air through the heat transfer location 222 (Para. 0033, “during high speed engine operation, fan air 238 is drawn through second coolant flow duct 222 by ejector 230”); alternatively, the fan 142 of the turbofan engine could be construed as the “fluid driven fluid propeller”, since it is driven by the fluid of the engine core (i.e. the combustion gases which rotates the turbine 130 drivingly connected to the fan) and drives the bypass air through the bypass duct, with a bleed air portion entering the duct 222 containing the heat exchanger through openings 206 (Para. 0028).
Regarding claim 31, Rambo discloses the method of claim 27, wherein the fluid-driven propeller 230 (the “ejector” interpreted as the fluid propeller, Rambo Fig. 2) is disposed downstream of the heat-transfer location 222 (Rambo Fig. 2 above).
Regarding claim 32
Regarding claim 33, Rambo discloses the method of claim 32, wherein the fluid-driven propeller 142 (the fan 142) is a first fluid-driven propeller and the method comprises using a second fluid-driven fluid propeller 230 (the “ejector” of Rambo Fig. 2, Para. 0031-33) to drive the flow of bleed air through the heat transfer location 222, the second fluid-driven propeller disposed downstream of the heat-transfer location (Rambo Fig. 2).

Allowable Subject Matter
Claims 19, 25 & 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching various cooling arrangements for an environmental control system, including fluid propelling devices.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741